Exhibit 10.25




ASSET PURCHASE AGREEMENT




THIS AGREEMENT is made and entered into this 15th day of April, 2013 by and
between Health Enhancement Products, Inc. a Nevada corporation (“Purchaser"),
and Essex Angel Capital, Inc., a corporation governed by the Canada Business
Corporations Act ("Seller").




RECITALS




WHEREAS, on February 22, 2013, Seller and Purchaser executed a term sheet ("Term
Sheet") pursuant to which Seller agreed to use its commercially reasonable
efforts to foreclose upon and acquire all right, title and interest in and to
the Assets (as defined below) from Wellness Indicators, Inc., a Michigan
corporation (“Wellness”), pursuant to its 1st perfected security interest in the
Assets (the “security interest”);




WHEREAS, the Term Sheet contemplated upon Seller obtaining title to the Assets,
Seller would (subject to certain inter-creditor agreement) sell the Assets to
Purchaser as set forth herein;




WHEREAS, the Term Sheet further provided the parties would enter into a
definitive Asset Purchase Agreement which definitive agreement is set forth
herein (the "Agreement");




NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and in reliance upon the representations and warranties
contained herein, the parties hereto agree as follows:




ARTICLE I - ASSETS




“Assets” means all right, title and interest in and to the Wellness Trademarks,
Copyrights and Patents, together with (i) all registrations of and applications
therefor, as applicable; (ii) all reissues, divisions, continuations,
continuations in part, substitutes, renewals, and extensions thereof, all
improvements and developments thereon and all other rights of any kind
whatsoever accruing thereunder or pertaining thereto; (iii) the goodwill of the
business symbolized by and associated with such items and the registrations;
(iv) all mask works and all applications, registration and renewals in
connection therewith; (v) all prototypes, prototype inventories, software source
codes, software executable codes, forms, chemistries, notebooks copies and
tangible embodiments thereof (in whatever form or medium) of the foregoing
items; and (vi) the right to sue and recover for, and the right to profits or
damages due or accrued arising out of or in connection with, any and all past,
present or future infringements or dilution of or damage or injury to the
Trademarks, Copyrights, Patents or the registrations thereof or such associated
goodwill that Seller may obtain, using its commercially reasonable efforts,
after its foreclosure upon such assets pursuant to its 1st perfected security
interest in  such assets.




ARTICLE II - ACQUISITION OF THE ASSETS




2.1

Subscription for Shares.

Within five (5) days after Seller’s execution of this Agreement, the Seller
shall receive, by wire transfer or certified cheque, $150,000.00CAN, from
certain investors, to acquire units of the Seller (the “Units”) at a price of
$0.05CAN per Unit or such other price as may be permissible under the policies
of the TSX Venture Exchange. Each Unit shall consist of one common share in the
capital of the Seller and one common share purchase warrant. The sale of the
Units by the Seller is subject to receipt by Seller of all necessary regulatory
approvals, including the approval of the TSX Venture Exchange. The Seller shall
use the funds from the sale of the Units, in a commercially reasonable manner,
to finance the foreclosure process with respect to the Assets as outlined herein
inclusive of the discharge of all liens that are or may be asserted against the
Assets. The closing of the sale of the Units shall be a condition precedent to
the closing of the transactions contemplated hereby.    





--------------------------------------------------------------------------------




2.2

Obtaining Title to Assets.

Seller agrees to use its commercially reasonable efforts to,  as expeditiously
as possible in accordance with the procedures permitted under applicable law,
 foreclose upon and acquire all right, title and interest in and to the Assets
from Wellness pursuant to its 1st perfected security interest in the Assets.
Seller further agrees to use its commercially reasonable efforts to insure that
pursuant to certain inter-creditor agreement and other similar agreements to
which Seller is a party, that the Assets acquisition shall be completed in a
manner so as to allocate to Seller the maximum right, title and interest in the
Assets.




2.3

Purchase & Delivery of Assets. In the event that the Seller obtains all right,
title and interest in the Assets, Seller shall notify Purchaser that the Assets
have been obtained by Seller pursuant to the foreclosure process free and clear
of all claims by Wellness and other creditors who may have had an interest in
the Assets. Within 10 days thereafter, upon election of Purchaser to purchase
the Assets, a Closing (as hereinafter defined) shall be conducted whereby Seller
shall endorse and deliver to Purchaser such assignments, bills of sale and other
documents as may reasonably be required by Purchaser to transfer all right,
title and interest in and to the Assets to Purchaser. Each of the Seller and the
Purchaser agrees to execute such instruments, documents, certificates or
assignments as may be necessary to effectuate the transfer of all right, title
and interest in the individual patents, trademarks, copyrights and all
applications thereof and other intellectual property comprising the Assets with
the appropriate governmental authorities. Upon receipt of such documents,
Purchaser shall become the beneficial and record holder of the Assets and
entitled to all of the rights, benefits and privileges with respect thereto. The
documents representing the Assets shall be delivered by Seller to Purchaser at
the Closing and will be free of all encumbrances, liens, security interests or
other claims.




At the Closing, the Assets which will be transferred to Purchaser in exchange
for the Consideration Shares (as hereinafter defined). Seller and Purchaser
covenant that they shall not take a position on any income tax return or before
any governmental agency or in any judicial proceeding that is inconsistent in
any way with this paragraph.




2.4

Purchase Price for Assets. The aggregate purchase price for the Assets shall be
One Million One Hundred Thousand and 00/100 Dollars ($1,100,000.00US) paid in
the common stock of the Purchaser (the “Consideration Shares”) with each such
share being issued at the lesser of (i) $0.31 per share; or (ii) a price equal
to the weighted average price of said shares on the OTCBB (as hereinafter
defined) for 20 consecutive trading days ending on the date of Closing (date of
such closing being the “Closing Date”) plus a 20% premium amount.




2.5

Best Offer. Notwithstanding anything set forth in this Agreement, in the event
that the Seller receives an offer from a third-party to purchase the Assets, for
a total consideration greater than $1,100,000US (the “Best Offer
Consideration”), the Seller shall have the right to sell the Assets to such
third-party (the “Best Offer Sale”). Forthwith after the closing of the
transactions resulting in the Best Offer Sale, the Seller shall pay to the
Purchaser 20% of the Best Offer Consideration received by the Seller, net of:
(i) the Seller’s transaction expenses; and (ii) such portion of the Best Offer
Consideration as shall be required to be paid to other creditors of Wellness.




2.6

No Assumption of Liabilities. The Purchaser does not and shall not assume, pay,
perform or discharge any liability of Seller or Wellness.  Seller shall file all
documents required by all applicable governmental entities to release all
security interests and/or liens against the Assets prior to Closing and tender
the Assets to the Purchaser free and clear of liens and encumbrances and will
provide Purchaser at Closing with all recorded termination statements and
releases to evidence such discharges as may be reasonably necessary.




ARTICLE III - REPRESENTATIONS AND WARRANTIES OF SELLER




Contingent upon the Seller successfully foreclosing upon and obtaining all
right, title and interest in the Assets (without any other similarly situated
secured creditors of Wellness having any interest therein) and Purchaser
agreeing to purchase the Assets to which Seller has obtained all right title and
interest, Seller represents and warrants to Purchaser, and acknowledges that
Seller is relying upon such representations and warranties in connection with
the matters contemplated by this Agreement, that:





2




--------------------------------------------------------------------------------




3.1

Organization and Qualification of Seller. Seller is duly organized, validly
existing and in good standing under the laws of Canada and is duly qualified and
is in good standing in each jurisdiction, if any, in which the nature of the
business conducted by it or the properties owned, leased or operated by it makes
such qualification necessary or, if not, then such lack of authorization will
not materially adversely affect the Purchaser's purchase and use of the Assets.
The Seller has all requisite power and authority to own and sell the Assets. The
requisite certified copies of the documents evidencing said fact shall be
complete and correct and delivered to Purchaser at Closing. The Seller’s
obligation herein shall not create a default under or in violation of any
provision of its governing documents or laws.




3.2

Authorization. This Agreement has been duly and validly executed and delivered
by Seller and the agreements, representations and warranties contained herein
constitute valid and binding obligations, representations and warranties of
Seller  enforceable in accordance with their terms. Seller is authorized to
enter into the transactions contemplated herein by its governing board or other
authority. This Agreement constitutes, and all other agreements contemplated
hereby to be executed and delivered by the Seller will when executed and
delivered constitute, the legal, valid and binding obligations of, and be
enforceable in accordance with their respective terms against Seller.




3.3

No Conflicting Agreements. The execution and delivery of this Agreement by
Seller does not, and consummation by Seller of the transactions contemplated
hereby will not, (a) violate any existing term or provision of any law,
regulation, order, writ, judgment, injunction or decree applicable to Seller or
the Assets, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of the governing documents of Seller or of any
agreement or instrument to which Seller is a party, or (c) result in the
creation or imposition of any lien, charge, security interest, encumbrance,
restriction or claim upon the Assets.




3.4

Compliance with Applicable Law. Seller has not received any notice or
information of any violation, probable violation or default by Seller under any
applicable law, regulation or order of any governmental department, commission,
board or agency or instrumentality, domestic or foreign, having jurisdiction
over Seller's operations which could materially adversely affect the Assets, or
Seller’s ability to consummate the transaction contemplated herein.




3.5

Material Misstatements or Omissions. Neither this Agreement nor any other
document, certificate or statement furnished to Purchaser by or on behalf of
Seller in connection with this Agreement contains any untrue statement of a
material fact, or omits any material fact necessary to make the statements
contained herein or therein not misleading in light of the context in which they
were made.




3.6

No Known Adverse Effects. There is no fact known to Seller, or to its knowledge
its officers, directors or employees, which materially adversely affects or will
materially adversely affect the Assets which has not been set forth in writing
in this Agreement or disclosed in the other documents, certificates or written
statements furnished to Purchaser by or on behalf of Seller in connection
herewith.




3.7

Consents and Approvals. The execution and delivery by Seller of this Agreement,
and the performance by Seller of its obligations hereunder, does not require
Seller to obtain any consent, approval, agreement, or action of, or make any
filing with or give any notice to, any corporation, person, entity, or firm or
any public, governmental or judicial authority except (i) such as have been duly
obtained or made, as the case may be, and or will be duly obtained and made and
in full force and effect as of the Closing, (ii) those as to which the failure
to obtain would have no material adverse effect on the Assets or the
transactions contemplated hereby, (iii) approval of the Seller's governing
authority, which shall be obtained prior to the execution hereof; and (iv) the
approval of the TSX Venture Exchange.




3.8

Violations. There are no actions, proceedings or investigations pending or
threatened against Seller or the Assets before any court or administrative
agency which could result in any material adverse change in Seller transferring
valid right, title and interest in the Assets to Purchaser.





3




--------------------------------------------------------------------------------




3.9

Brokers. All negotiations relative to this Agreement and the transactions
contemplated hereby have been carried out by Seller directly with
representatives of Purchaser, without the intervention of any person in such
manner as to give rise to any valid claim by any person against Purchaser for a
finder's fee, brokerage commission, or similar payment. All rights of indemnity
hereunder shall apply to any claim relating to a Loss (hereinafter defined)
arising out of this Agreement for any fee, commission or similar payment.




3.10

Taxes. Seller shall pay all taxes arising out of the transfer of the Assets and
shall be responsible for all personal property taxes for the Assets through the
time of the Closing. Purchaser shall not be responsible for any business,
occupation, withholding or similar tax, or any taxes of any kind related to the
Assets for any period prior to the Closing Date.




3.11

Ownership. Seller shall be as of the time of Closing the legal owner,
beneficially and of record, of the Assets free and clear of all liens,
encumbrances, security agreements, equities, options, claims, charges and
restrictions.




3.12

Restricted Securities. Seller acknowledges that the Consideration Shares have
not been registered under the United States Securities Act of 1933, as amended
(the U.S. Securities Act”), or any state securities laws and are being sold
pursuant to an exception from such registration requirements under Rule 903 of
Regulation S of the U.S. Securities Act (“Regulation S”). The Consideration
Shares are deemed “restricted securities” as that term is defined in Rule 144 of
the U.S. Securities Act and will contain a restrictive legend (the “Restrictive
Legend”) as required under Regulation S.




ARTICLE IV - REPRESENTATIONS, WARRANTIES AND COVENANTS OF PURCHASER




Contingent upon the Seller successfully foreclosing upon and obtaining all
right, title and interest in the  Assets (without any other similarly situated
secured creditors of Wellness having any interest therein) and Purchaser
agreeing to purchase the Assets to which Seller has obtained all right title and
interest, Purchaser represents and warrants to Seller, and acknowledges that
Seller is relying upon such representations, warranties and covenants in
connection with the matters contemplated by this Agreement, that:




4.1

Organization and Qualification of Purchaser. Each of the Purchaser and the
Subsidiaries (as hereinafter defined) is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction in which it was
incorporated, amalgamated or continued, as the case may be, and no steps or
proceedings have been taken by any person, voluntary or otherwise, requiring or
authorizing the dissolution or winding up of the Purchaser or the Subsidiaries
and each of the Purchaser and the Subsidiaries has the full corporate power and
authority to own and operate its respective properties and to carry on its
respective business. The Purchaser and the Subsidiaries are each presently
qualified to do business as a foreign corporation and are in good standing in
each jurisdiction where the failure to be so qualified could reasonably be
expected to have a material adverse effect on the Purchaser’s and the
Subsidiaries’ financial condition, results of operations, assets (including
intangible assets), liabilities, capitalization, ownership, prospects or
business as currently conducted or currently proposed to be conducted, taken as
a whole (a “Material Adverse Effect”).  




4.2   

Subsidiaries. The Purchaser has no subsidiaries or affiliated companies and does
not otherwise own or control, directly or indirectly, any equity interest in any
corporation, association, partnership, limited liability company or other
business entity, other than HEPI Pharmaceuticals, Inc. and Health Enhancements
Corporation (collectively, the “Subsidiaries”). The Purchaser owns all of the
issued and outstanding shares of each of the Subsidiaries, all of the issued and
outstanding shares of the Subsidiaries are issued as fully paid and
non-assessable shares, free and clear of all liens whatsoever, and no person,
firm or corporation has any agreement, option, right or privilege (whether
pre-emptive or contractual) capable of becoming an agreement, for the purchase
from the Purchaser or the Subsidiaries of any interest in any of the shares in
the capital of the Subsidiaries.




4.3  

Authorization. This Agreement has been duly and validly executed by Purchaser
and the agreements, representations, and warranties contained herein constitute
valid and binding obligations, representations, and warranties of Purchaser
enforceable in accordance with their terms.





4




--------------------------------------------------------------------------------




4.3  

No Conflicting Agreements. The execution and delivery of this Agreement by
Purchaser does not, and consummation by Purchaser of the transactions
contemplated hereunder will not, (a) violate any existing term or provision of
any law, regulation, order, writ, judgment, injunction or decree applicable to
Purchaser, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of the Articles of Incorporation or Bylaws of Purchaser
or of any agreement or instrument to which Purchaser or each of the Subsidiaries
is a party, or (c) result in the creation or imposition of any lien, charge,
security interest, encumbrance, restriction or claim upon Purchaser, the
Subsidiaries or any of their assets.




4.4   

Compliance with Applicable Law. Purchaser has not received any notice or
information of any violation, probable violation or default by Purchaser under
any applicable law, regulation or order of any governmental department,
commission, board or agency or instrumentality, domestic or foreign, having
jurisdiction over Purchaser's operations which could materially adversely affect
Purchaser’s ability to consummate the transaction contemplated herein.




4.5

Material Misstatements or Omissions. Neither this Agreement nor any other
document, certificate or statement furnished to Seller by Purchaser in
connection with this Agreement contains any untrue statement of a material fact,
or omits any material fact necessary to make the statements contained herein and
therein not misleading in light of the context in which they were made.




4.6

Consents' and Approvals. The execution and delivery by Purchaser of this
Agreement, and the performance by Purchaser of its obligations hereunder, do not
require Purchaser to obtain any consent, approval or action of, or make any
filing with or give any notice to, any corporation, person or firm or any
public, governmental or judicial authority except (i) such as have been duly
obtained or made, as the case may be, and are in full force and effect on the
date hereof and will continue to be in full force and effect on the Closing, and
(ii) those which the failure to obtain would have no Material Adverse Effect on
the transactions contemplated herein or the Purchaser.




4.7

Licenses. The Purchaser and each of the Subsidiaries hold all material requisite
licences, registrations, qualifications, permits and consents necessary or
appropriate for carrying on their respective business and all such licences,
registrations, qualifications, permits and consents are valid and subsisting and
in good standing;




4.8

Title to Property and Assets. The Purchaser and each of the Subsidiaries is the
absolute legal and beneficial owners of, and has good and marketable title to,
all of the material property or assets thereof and no other property or assets
are necessary for the conduct of the business of the Corporation or each of the
Subsidiaries as currently conducted, (ii) none of the Corporation or the
Subsidiaries knows of any claim or the basis for any claim that might or could
materially and adversely affect the right thereof to use, transfer or otherwise
exploit such property or assets, and (iii) other than in the ordinary course of
business, none of the Corporation or the Subsidiaries has any responsibility or
obligation to pay any material commission, royalty, licence fee or similar
payment to any person with respect to the property and assets thereof;




4.9

No Default. The Purchaser’s shares of common stock (the “Common Shares”) are
quoted on the Over-the-Counter Bulletin Board (the “OTCBB”). The Purchaser is
not in default of any requirement of any applicable securities laws. The
Purchaser is in compliance in all material respects with its timely disclosure
obligations under applicable securities laws and the rules and regulations of
the OTCBB.




4.10

No Cease Trading. No order, ruling or determination having the effect of
suspending the sale or ceasing the trading in any securities of the Purchaser
has been issued by any regulatory authority and is continuing in effect and no
proceedings for that purpose have been instituted or, to the knowledge of the
Purchaser, are pending, contemplated or threatened by any regulatory authority.





5




--------------------------------------------------------------------------------




4.11

No Legal Proceeding. There is no action, suit, judgment, proceeding or
investigation outstanding or pending or threatened against or affecting the
Purchaser or the Subsidiaries, or their respective directors or officers, by any
foreign or domestic governmental authority, which is, or could reasonably be
expected to, result in a Material Adverse Effect and to the knowledge of the
Purchaser there is no reasonable basis therefor and none of the Purchaser or the
Subsidiaries are subject to any judgment, order, writ, injunction, decree,
award, rule, policy or regulation of any foreign or domestic governmental
authority which, either separately or in the aggregate, may have a Material
Adverse Effect or would adversely affect the ability of the Purchaser to perform
its obligations under this Agreement.




4.12

No Disposition of Assets. Neither the Purchaser nor either of the Subsidiaries
has approved or has entered into any binding agreement in respect of:




(i)

the purchase of any material property or assets or any interest therein or the
sale, transfer or other disposition of any material property or assets or any
interest therein currently owned, directly or indirectly, by the Purchaser or
the Subsidiaries, whether by asset sale, transfer of shares or otherwise, other
than in the ordinary course of business;




(ii)

the change of control (by sale or transfer of shares or sale of all or
substantially all of the property and assets of the Purchaser or the
Subsidiaries or otherwise) of the Purchaser or the Subsidiaries; or




(iii)

a proposed or planned disposition of shares by any shareholder who owns,
directly or indirectly, 5% or more of the outstanding shares of the Purchaser or
the Subsidiaries;




4.13

Taxes. All taxes (including, where applicable, income tax, capital tax, payroll
taxes, employer health tax, workers’ compensation payments, property taxes,
custom and land transfer taxes), duties, royalties, levies, imposts,
assessments, deductions, charges or withholdings and all liabilities with
respect thereto including any penalty and interest payable with respect thereto
(collectively, “Taxes”) due and payable by the Purchaser and the Subsidiaries
have been paid, except where the failure to pay such Taxes would not have a
Material Adverse Effect. All tax returns, declarations, remittances and filings
required to be filed by the Purchaser and the Subsidiaries have been filed with
all appropriate governmental authorities and all such returns, declarations,
remittances and filings are complete and accurate and no material fact or facts
have been omitted therefrom which would make any of them misleading, except
where the failure to file such documents or any incompletions, inaccuracies or
omissions would have a Material Adverse Effect.  The Purchaser is not aware that
any examination of any tax return of the Purchaser or the Subsidiaries is
currently in progress and the Purchaser is not aware of issues or disputes
outstanding with any governmental authority regarding claims by any foreign or
domestic governmental authority that additional Taxes may be payable, by the
Purchaser or the Subsidiaries, in any case except where such examinations,
issues or disputes would not have a Material Adverse Effect;





6




--------------------------------------------------------------------------------




4.14

Intellectual Property. The Purchaser and each of the Subsidiaries owns or
possesses sufficient legal rights in and to or has submitted an application for
all patents, trademarks, service marks, trade names, copyrights, trade secrets,
licenses (software or otherwise), information, processes, works of authorship,
software code, inventions (whether or not patentable), improvements, technology,
trade secrets, know-how and similar proprietary rights (collectively,
“Intellectual Property”) necessary to conduct the respective business of the
Purchaser and the Subsidiaries as presently conducted and as proposed to be
conducted without any conflict with, or infringement of, the rights of others.
Without limiting the foregoing: (i) all Intellectual Property used in or
necessary to the conduct of the business of each of the Purchaser and the
Subsidiaries as presently conducted and as presently proposed to be conducted
was (x) written, created, or reduced to practice solely by the employees or
consultants of the Purchaser or the Subsidiaries acting within the scope of
their employment or consulting duties who have entered into a confidentiality
agreement and invention assignment agreement or by third parties who have
validly and irrevocably assigned such Intellectual Property and all of their
rights thereto and therein to the Purchaser or to either of the Subsidiaries
pursuant to a confidentiality agreement and invention assignment agreement or
(y) licensed from a third party pursuant to a valid written agreement; (ii) all
of the issued patents in the Intellectual Property  are currently in compliance
with formal legal requirements (including payment of filing, examination and
maintenance fees and proofs of working or use) and are valid and enforceable;
(iii) no such patent has been or is now involved in any interference, reissue,
re-examination, or opposition proceeding; (iv) to the knowledge of the
Purchaser, there is no potentially interfering patent or patent application of
any third party; (v) in all patents and patent applications in the Intellectual
Property, all the relevant, material prior art known to the inventors and those
involved in the prosecution has been brought to the attention of the relevant
patent authorities; (vi) there are no options, licenses or agreements between
the Purchaser or either of the Subsidiaries and any other person or entity with
respect to Intellectual Property under which there is any dispute regarding the
scope of such agreement, or performance under such agreement, including with
respect to any payments to be made or received by the Purchaser thereunder;
(vii) neither the Purchaser nor either of the Subsidiaries has  infringed upon
or has otherwise violated any Intellectual Property of any other person or
entity, and neither the Purchaser nor either of the Subsidiaries has received
any communication alleging that the Purchaser or either of the Subsidiaries has
infringed upon or has otherwise violated any Intellectual Property of any other
person or entity; (viii) none of the Intellectual Property of the Purchaser or
the Subsidiaries has been or is being infringed or otherwise used or available
for use, by any other person; (ix) the Purchaser or either of the Subsidiaries
is not obligated to make any payments by way of royalties, fees or otherwise to
any owner or licensor of or claimant to any Intellectual Property with respect
to the use thereof in connection with the conduct of its business as presently
conducted; (x) there are no agreements, understandings, instruments, contracts,
judgments, orders or decrees to which the Purchaser or either of the
Subsidiaries is a party or by which it is bound that involve indemnification by
the Purchaser or either of the Subsidiaries with respect to infringements of
Intellectual Property; and (xi) all material technical information developed by
and/or belonging to the Corporation or to the Subsidiaries which has not been
copyrighted or protected has been kept confidential




4.15

Agreements and Constating Documents. Any and all of the agreements and other
documents and instruments pursuant to which the Purchaser and the Subsidiaries
hold the property and assets thereof (including any interest in, or right to
earn an interest in, any Intellectual Property) are valid and subsisting
agreements, documents or instruments in full force and effect, enforceable in
accordance with terms thereof, neither the Purchaser or nor either of the
Subsidiaries is in default of any of the material provisions of any such
agreements, documents or instruments nor has any such default been alleged and
such properties and assets are in good standing under the applicable statutes
and regulations of the jurisdictions in which they are situated, all leases,
licences and other agreements pursuant to which the Purchaser or either of the
Subsidiaries derives the interests thereof in such property and assets are in
good standing and there has been no material default under any such lease,
licence or agreement.  None of the material properties (or any interest in, or
right to earn an interest in, any property) of the Purchaser or either of the
Subsidiaries is subject to any right of first refusal or purchase or acquisition
right. Neither the Purchaser nor either of the Subsidiaries is in violation of
its constating documents or in default of the performance or observance of any
material obligation, agreement, covenant or condition contained in any contract,
indenture, trust deed, joint venture, mortgage, loan agreement, note, lease or
other agreement or instrument to which it is a party or by which it or its
property may be bound.





7




--------------------------------------------------------------------------------




4.16

Securities. The Purchaser’s authorized share capital consists of 200,000,000
Common Shares, $0.001 par value, of which 105,670,927 Common Shares are issued
and outstanding. No person, firm or corporation has any agreement or option, or
right or privilege (whether pre-emptive or contractual) capable of becoming an
agreement or option, for the purchase from the Corporation of any unissued
Common Shares or securities of the Purchaser other than: (i) options to purchase
-0- Common Shares; (ii) warrants to purchase 18,288,363  Common Shares; and
(iii) $2,649,159.00 principal amount of debentures convertible into Common
Shares at a price of $.12 per share, which debentures expire at various dates
through November 19, 2014. There is no agreement to which the Purchaser is a
party in force or effect which in any manner affects or will affect the voting
or control of any of the securities of the Purchaser.




4.17

Bankruptcy. None of the Purchaser or the Subsidiaries, or to the Purchaser’s
knowledge any creditor of the Purchaser or the Subsidiaries or any other person
has instituted any proceeding or taken any corporate action or executed any
agreement in connection with the commencement of any proceeding seeking to
adjudicate the Purchaser or either of the Subsidiaries as bankrupt or insolvent;
seeking liquidation, dissolution, winding-up, reorganization, arrangement,
protection, relief or composition of Purchaser or the Subsidiaries or any
material part of their property or debt, or making a proposal with respect to
the Purchaser or the Subsidiaries under any law relating to bankruptcy,
insolvency, reorganization or compromise of debts or other similar laws; or
seeking appointment of a receiver, trustee, agent, custodian or other similar
official for the Purchaser or the Subsidiaries or for any material part of their
properties and assets.  




4.18

Consideration Shares. The Purchaser has allotted and reserved sufficient number
of Common Shares to be issued as Consideration Shares and the Consideration
Shares shall be issued as fully paid and non-assessable common stock of the
Purchaser.




4.19

Loans. Other than in accordance with the ordinary course of its respective
business, neither the Purchaser nor either of the Subsidiaries have made any
material loans to or guaranteed the material obligations of any person.




4.20

Leased Premises. With respect to each premise of the Purchaser or either of the
Subsidiaries and which the Purchaser or either of the Subsidiaries occupies as
tenant (the “Leased Premises”), the Purchaser or either of the Subsidiaries
occupies the Leased Premises and has the exclusive right to occupy and use the
Leased Premises and each of the leases pursuant to which the Purchaser and/or
either of the Subsidiaries occupies the Leased Premises is in good standing and
in full force and effect.




4.21

Insurance.  The assets of the Purchaser and the Subsidiaries and their
respective business and operations are insured against loss or damage with
responsible insurers with policies in such amounts and with such deductibles and
covering such risks as are generally deemed adequate and customary for their
business and such coverage is in full force and effect, and the Purchaser has
not failed to promptly give any notice of any material claim thereunder to the
Seller.




4.22

Minute Books. The minute books and records of the Purchaser and the Subsidiaries
made available to the Seller’s counsel in connection with its due diligence
investigation of the Purchaser and the Subsidiaries are all of the minute books
and records of Purchaser and the Subsidiaries and contain copies of all material
proceedings (or certified copies thereof) of the shareholders, the board of
directors and all standing committees of the board of directors of the Purchaser
and the Subsidiaries and there have been no other meetings, resolutions or
proceedings of the shareholders, board of directors or any committees of the
boards of directors of the Purchaser and the Subsidiaries not reflected in such
minute books and other records.





8




--------------------------------------------------------------------------------




4.23

Environment Law. The Purchaser and the Subsidiaries are not in violation of, in
connection with the ownership, use, maintenance or operation of its property and
assets, including the Leased Premises, any applicable federal, provincial,
state, municipal or local laws, by-laws, regulations, orders, policies, permits,
licences, certificates or approvals having the force of law, domestic or
foreign, relating to environmental, health or safety matters (collectively, the
“Environmental Laws”) which could reasonably be expected to have a Material
Adverse Effect. Without limiting the generality of the foregoing the Purchaser
does not have any knowledge of and has not received any notice of, any material
claim, judicial or administrative proceeding, pending or threatened against, or
which may affect, either the Purchaser or the Subsidiaries or any of the
property, assets or operations thereof, relating to, or alleging any violation
of any Environmental Laws, the Purchaser is not aware of any facts which could
give rise to any such claim or judicial or administrative proceeding and none of
the Purchaser or the Subsidiaries nor any of the property, assets or operations
thereof is the subject of any investigation, evaluation, audit or review by any
governmental authority to determine whether any violation of any Environmental
Laws has occurred or is occurring or whether any remedial action is needed in
connection with a release of any contaminant into the environment, in each case
which could reasonably be expected to have a Material Adverse Effect.




4.24

Labour. There is not currently any labour disruption, grievance, arbitration
proceeding or other conflict which could reasonably be expected to have a
Material Adverse Effect and the Purchaser and the Subsidiaries are in compliance
with all provisions of all federal, state, local and foreign laws and
regulations respecting employment and employment practices, terms and conditions
of employment and wages and hours, except where non-compliance with any such
provisions would not have a Material Adverse Effect. The Purchaser is not aware
of any existing or imminent labour disruption, grievance, arbitration
proceedings or other conflict directly involving the employees of any of its
principal suppliers, manufacturers or customers which could reasonably be
expected to have a Material Adverse Effect. No union has been accredited or
otherwise designated to represent any employees of the Purchaser or the
Subsidiaries and, to the Purchaser’s knowledge, no accreditation request or
other representation question is pending with respect to the employees of the
Purchaser or the Subsidiaries and no collective agreement or collective
bargaining agreement or modification thereof has expired or is in effect in any
of the facilities of the Purchaser or the Subsidiaries and none is currently
being negotiated by Purchaser or the Subsidiaries.




4.25

Accounting Controls. The Purchaser maintains a system of internal accounting
controls sufficient to provide reasonable assurances that: (i) transactions are
executed in accordance with management’s general or specific authorization, and
(ii) transactions are recorded as necessary to permit the preparation of
financial statements in conformity in all material respects with U.S. generally
accepted accounting principles and to maintain accountability for assets.




4.26

Proposed Legislation. The Purchaser is not aware of any legislation, or proposed
legislation (published by a legislative body), which it anticipates will have a
Material Adverse Effect.




4.27

Brokers. All negotiations relative to this Agreement and the transactions
contemplated hereby have been carried out by representatives of Purchaser
directly with Seller, without the intervention of any person on behalf of
Purchaser in such manner as to give rise to any valid claim by any person
against Seller for a finder's fee, brokerage commission or similar payment. All
rights of indemnity under Article X hereof shall apply to any claim relating to
a Loss (hereinafter defined) arising out of this Agreement for any fee,
commission or similar payment.




4.28

SEC Registration. The Purchaser has a class of securities registered under
Section 12 of the United States Exchange Act of 1934, as amended (the “U.S.
Exchange Act”), and has filed all reports required to be filed under Section 13
of the U.S. Exchange Act.




4.29

Shell Company Status.  The Purchaser is not a “shell company” as such term is
defined in Rule 405 under the U.S. Securities Act.





9




--------------------------------------------------------------------------------




4.30

U.S. Exchange Act Reports. As long as the Seller is the beneficial owner of any
Consideration Shares, the Purchaser shall use comerically reasonable efforts to
timely file all reports required to be filed with the United States Securities
and Exchange Commission (the “SEC”) pursuant to Section 13 of the U.S. Exchange
Act, and Purchaser shall not terminate its status as a reporting issuer required
to file reports under the U.S. Exchange Act even if the U.S. Exchange Act or the
rules and regulations thereunder would otherwise permit such termination.




4.31

Resale Registration Statement. The Purchaser shall use its commerically
reasonable efforts to file a resale registration statement with the SEC for the
Consideration Shares and each time that the Purchaser proposes for any reason to
register any of its common stock or other securities under the U.S. Securities
Act in connection with the proposed offer and sale of its common stock or other
securities, for either its own account or on behalf of any other security
holders (a “Proposed Registration”), the Purchaser shall promptly give written
notice of such proposed registration to the Seller and shall offer the Seller
the right to request inclusion of the Consideration Shares in the Proposed
Registration.




4.32

Legal Opinion. At any time after six months following the Closing Date, upon
request of the Seller, the Purchaser shall use commerically reasonable efforts
to cause its legal counsel to provide the Seller with a legal opinion in order
to remove the Restrictive Legend and to sell the Consideration Shares pursuant
to Rule 144 of the U.S. Securities Act or any applicable available exemption.




4.33

Tax Consequences. The Purchaser acknowledges that there may be tax consequences
as a result of the acqusition of the Assets and has been advised by independent
legal, tax and other professional advisors.




ARTICLE V - CONDITIONS PRECEDENT TO CLOSING




5.1

Conditions Precedent to Closing. The obligations to consummate and effect this
Agreement are subject to the satisfaction in all material respects, on or before
Closing, of the following conditions (unless waived, in writing, in the manner
provided in Section 5.1(d) hereof):




(a)

Representations and Warranties of Purchaser. (i) The representations and
warranties of the parties shall be accurate in all material respects on and as
of the Closing as though made on and as of the Closing, except for any changes
resulting from activities or transactions which may have taken place after the
date hereof which are expressly permitted by this Agreement; and (ii) the
parties shall have performed all obligations and complied with all covenants
required to be performed or to be complied with by such party under this
Agreement prior to or at the Closing including the delivery of all documents
required at the Closing.  




(b)

Action. All action necessary to authorize the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby shall have been duly and validly taken by the parties.




(c)

No Action or Proceeding. As of the Closing, no action or proceeding by any
public authority or person shall be pending before any court or administrative
body or overtly threatened to restrain, enjoin or otherwise prevent the
consummation of this Agreement or the transactions contemplated herein. There
shall not be threatened, instituted or pending any action or proceeding, before
any court or governmental authority or agency, domestic or foreign, (i)
challenging or seeking to make illegal, or to delay or otherwise directly or
indirectly restrain or prohibit, the consummation of the transactions
contemplated hereby or seeking to obtain material damages in connection with
such transactions; (ii) seeking to prohibit direct or indirect ownership or
operation by Purchaser of all or a material portion of the Assets as a result of
the transactions contemplated hereby; (iii) seeking to require direct or
indirect transfer or sale by Purchaser of any of the Assets; (iv) seeking to
invalidate or render unenforceable any material provision of this Agreement or
agreements otherwise contemplated hereby; or (v) otherwise relating to and
materially adversely affecting the transactions contemplated hereby.





10




--------------------------------------------------------------------------------




(d)

Waiver of Conditions Precedent. Either party may waive any or all of the
conditions precedent set forth herein, either prospectively or retroactively, by
giving written notice of such waiver to the other party. No waiver of any
condition precedent pursuant to this paragraph 5.1(d) shall, unless otherwise
expressly stated in such written notice of waiver, extend to any covenant or
agreement contained herein or to any other condition precedent.




(e)

No Adverse Changes. There shall have been no event or change occurring between
the execution of this Agreement and the Closing which in the aggregate may be
deemed to have a material adverse effect on Seller’s sale or Purchaser’s
purchase of all or substantially all of the Assets.




 (f)

Governmental Filings. All material governmental filings, authorizations  and
approvals, including the approval of the TSX Venture Exchange, that are required
for the consummation of the transactions contemplated herein shall have been
duty made and obtained by Seller (except filings required by Purchaser pursuant
to applicable securities laws).




(g)

Bring-Down Certificate. Each party shall deliver to the other, a certificate
dated the Closing Date signed by the President and Chief Executive Officer of
party or such other senior officer(s) of the party as may be acceptable to the
other party, that




(i)

the party has complied with all the covenants and satisfied all the terms and
conditions of this Agreement on its part to be complied with and satisfied at or
prior to the time of Closing; and




(ii)

the representations and warranties of the party contained herein are true and
correct as at the time of Closing, with the same force and effect as if made on
and as at the time of Closing after giving effect to the transactions
contemplated hereby.




5.2

Conditions Precedent to Closing. The obligations of the Seller to consummate and
effect this Agreement is subject to:




(a)

The Seller’s satisfaction with its due diligence investigation of the Purchaser.




(b)

The Seller receiving the items set forth in Section 9.3 hereof.

 




ARTICLE VI - SURVIVAL OF REPRESENTATIONS AND WARRANTIES




Except as otherwise stated below, the representations, warranties, covenants and
agreements made by the respective parties in this Agreement or in a writing
executed and delivered in connection with the transactions contemplated herein
shall survive the Closing. All covenants, agreements, representations and
warranties made herein or pursuant hereto shall be deemed to be material and to
have been relied upon by the parties hereto, notwithstanding any investigation
heretofore or hereinafter made by or on behalf of the parties prior to the
Closing.








11




--------------------------------------------------------------------------------




ARTICLE VII - INDEMNIFICATION




7.1

Indemnification. Subject to the provisions of Article VII, each party agrees to
indemnify and hold the other party harmless against, any and all damages,
claims, deficiencies, losses, and expenses (collectively "Damages") resulting
from (i) any misrepresentation, breach of warranty, or nonfulfillment or failure
to perform any covenant or agreement made as a part of or contained in this
Agreement or in any document executed and delivered pursuant to this Agreement
or in connection with the transactions contemplated hereby, except for Damages
resulting from: (i) any such misrepresentations, breach of warranty or
nonfulfillment or failure to perform any such covenant or agreement known to
each party and waived in writing as of the Closing; or (ii) fraud, negligence or
willful misconduct on behalf of the Indemnified Party (as hereinafter define). .




The party claiming indemnification hereunder is hereinafter referred to as the
"Indemnified Party" and the party against whom such claims are asserted
hereunder is hereinafter referred to as the "Indemnifying Party". Damages for
which a claim or action may be asserted hereunder are hereinafter referred to as
a "Loss". All claims for indemnification by any Indemnified Party under this
Article VII shall be asserted and resolved as follows:




(a)

In the event that any claim or demand for which an Indemnifying Party would be
liable to an Indemnified Party hereunder is asserted against or sought to be
collected from such Indemnified Party by a third party, said Indemnified Party
shall, within twenty (20) days of such claim or demand being made, notify the
Indemnifying Party of such claim or demand, specifying the nature of and
specific basis for such claim or demand and the amount or the estimated amount
thereof to the extent then feasible (the "Claim Notice"). The estimate of Loss
contained in the Claim Notice shall not limit the amount of the Indemnifying
Party's ultimate liability under the claim. The Indemnifying Party shall not be
obligated to indemnify the Indemnified Party with respect to any such claim or
demand if the Indemnified Party fails to notify the Indemnifying Party thereof
in accordance with the provisions of this Agreement within said twenty (20) day
period. The Indemnifying Party shall have 10 days from the personal delivery or
mailing of the Claim Notice (the "Notice Period") to notify the Indemnified
Party (i) whether or not the liability of the Indemnifying Party to the
Indemnified Party hereunder with respect to such claim or demand is disputed,
and (ii) whether or not the Indemnifying Party desires, at the sole cost and
expense of the Indemnifying Party, to defend the Indemnified Party against such
claim or demand; provided, however, that any Indemnified Party is hereby
authorized prior to and during the Notice Period to file any motion, answer or
other pleading which it shall deem necessary or appropriate to protect its
interest or those of the Indemnifying Party and not unreasonably prejudicial to
the Indemnifying Party. In the event that the Indemnifying Party notifies the
Indemnified Party within the Notice Period that it desires to defend the
Indemnified Party against such claim or demand, then, except as hereinafter
provided, the Indemnifying Party shall have the right to defend by all
appropriate proceedings, which proceedings shall be promptly settled or
prosecuted by it to a final conclusion. If the Indemnified Party desires to
participate in, but not control, any such defense or settlement it may do so at
its sole cost and expense. If requested by the Indemnifying Party, the
Indemnified Party agrees to cooperate with the Indemnifying Party and Its
counsel in contesting any claim or demand which the Indemnifying Party elects to
contest, or, if appropriate and related to the claim in question, in making any
counterclaim against the person asserting the third party claim or demand, or
any cross complaint against any person but in any such case at the sole cost and
expense of the Indemnifying Party. No claim may be settled without the consent
of the Indemnifying Party, unless such settlement includes the complete release
of the Indemnifying Party.




(b)

In the event any Indemnified Party should have a claim against any Indemnifying
Party hereunder which does not involve a claim or demand being asserted against
or sought to be collected from it by a third party, the Indemnified Party shall
send a Claim Notice with respect to such claim to the Indemnifying Party. If the
Indemnifying Party disputes such claim, as provided above, such dispute shall be
resolved by arbitration as provided in Section 10.11.




7.2

Payment of Claim. Upon the determination of the liability of a party under this
Article VII, after payment by the Indemnified Party of, or upon entry of final
judgment or reaching of a settlement in respect of an Indemnifiable Claim, or
determination of a Loss to the Indemnified Party, and notice thereof to the
Indemnifying Party, the Indemnifying Party shall within ten (10) days after
receipt of such notice pay to the Indemnified Party the amount of the payment,
judgment, settlement or loss, as the case may be.





12




--------------------------------------------------------------------------------




7.3

Other Rights and Remedies Not Affected. The indemnification rights of the
parties under this Article VII are independent of and in addition to such rights
and remedies as the parties may have at law or in equity or otherwise for any
misrepresentation, breach of warranty or failure to fulfill any agreement or
covenant hereunder on the part of any party hereto including without limitation
the right to seek specific performance, rescission or restitution, none of which
rights or remedies shall be affected or diminished hereby.




ARTICLE VIII - TERMINATION AND BREACH




8.1

Termination and Abandonment.  This Agreement may be terminated and the
transactions provided for by this Agreement may be abandoned without liability
on the part of any party to any other party at any time before the Closing Date,
by (i) mutual consent of Purchaser and Seller; or (ii) by Purchaser due to
Seller’s failure to obtain a sufficient number of the Assets in the foreclosure
process and settlement of asset division with similarly situated creditors of
Wellness.




8.2

Subscription for Units. This Agreement may be terminated and the transactions
provided for by this Agreement may be abandoned without liability on the part of
the Seller at any time before the Closing Date in the event that the Seller does
not receive $150,000 in connection with the sale of the Units within the
timeline set forth in Section 2.1 hereof.




8.3

Subscription upon Termination. In the event that this Agreement is terminated,
the Purchaser shall forthwith sell to the Seller up to 150,000 Common Shares at
a price equal to a 20% discount to the weighted average price of said shares on
the OTC for 45 consecutive trading days ending on the date of termination of
this Agreement. The number of Common Shares to be purchased by the Seller, if
any, shall be determined in the sole discretion of the Seller.




ARTICLE IX - CLOSING




9.1

Closing. The closing of  the transaction resulting in the transfer of the Assets
from the Seller to the Purchaser (the "Closing") shall be not later than ten
(10) days after the date that the Seller obtains the Assets free and clear of
any and all liens, claims, charges, taxes, encumbrances, pledges, security
interests, options or other restrictions of any kind, unless a later date is
mutually agreed upon by the parties.




9.2

Seller's Deliveries at Closing. At the Closing, Seller shall deliver the
following documents to the Purchaser all of which shall be reasonably
satisfactory in form and substance to the Purchaser and its counsel:




(a)

Assignments/Bills of Sale. Assignments and/or Bills of Sale for the Assets
 together with such instruments, conveyances, certificates of title, assurances
and other documents as may be required to sell, convey and transfer all right,
title and interest to the Assets from Seller to the Purchaser free and clear of
any and all liens, claims, charges, taxes, encumbrances, pledges, security
interests, options or other restrictions of any kind.




(b)

Consents and Approvals. All consents, approvals and authorizations, all notices
and all registrations and filings required to be obtained, given or made under
any law, statute, rule, regulation, judgment, order, injunction, contract,
agreement or other instrument to which Seller is subject, bound or a party, or
by which Seller or any of its properties is bound or subject, in each case which
is required to permit the consummation of the transactions contemplated by the
Agreement without contravention, violation or breach by the Seller of any of the
terms thereof.




(c)

Certificates. Certificate of good standing for each party as of a date
reasonably prior to the Closing.




(d)

Resolutions. Certified copy of resolutions of Seller authorizing, inter alia,
the execution and delivery of this Agreement, the sale of the Assets and the
other transactions contemplated under this Agreement.





13




--------------------------------------------------------------------------------




(e)

Other documents. Such other documents, instruments, certificates and agreements
as Purchaser and its counsel may reasonably request.




9.3

Purchaser's Deliveries at Closing. At the Closing, Purchaser shall deliver the
following documents to Seller all of which shall be in a form reasonably
acceptable to Seller and their counsel:




(a)

Stock Certificates. The stock certificates of Purchaser representing the
purchase price for the Assets referred to in Section 2.4 duly endorsed and
issued.




(b)

Consents and Approval. All consents, approvals and authorizations, all notices
and all registrations and filings required to be obtained, given or made under
any law, statute, rule, regulation, judgment, order, injunction, contract,
agreement or other instrument to which the Purchaser is a party, or by which it
or any of its properties is bound or subject, in each case which is required to
permit the consummation of the transactions contemplated by this Agreement
without contravention, violation or breach by the Purchaser of any of the terms
thereof.




(c)

Resolutions. Certified copy of resolutions of the Board of Directors of the
Purchaser authorizing, inter alia, the execution and delivery of this Agreement,
the Stock Certificates, the purchase of the Assets and the other transactions
contemplated hereby.




(d)

Officer’s Certificate. a certificate dated the Closing Date signed by the
President and Chief Executive of the Purchaser or such other senior officer(s)
of the Purchaser as may be acceptable to the Purchaser, in form and content
satisfactory to the Seller, acting reasonably, with respect to:




(i)

the articles and by-laws of the Purchaser;




(ii)

the resolutions of the Purchaser’s board of directors relevant the authorization
of this Agreement and the transactions contemplated herein; and




(iii)

the incumbency and signatures of signing officers of the Purchaser.







(e)

Other Documents. Such other documents, instruments, certificates and agreements
including without limitation, if assumed, the assumption of the lease, as Seller
and its counsel may reasonably request.








14




--------------------------------------------------------------------------------




ARTICLE X - MISCELLANEOUS




10.1

Notice. All notices and communications required or permitted to be given
hereunder shall be in writing, signed by the sender, and delivered by personal
delivery overnight courier service or by registered or certified mail to:




If to Purchaser:

Andrew Dahl

7 W. Square Lake Road

Bloomfield Hills, MI

(248)339-9839

adahl@health-enhancement-products.com







with a copy to:

Gary R. Trzaskos, Esq.

PO Box 113

Walled Lake, MI 48390

(248) 366-4011

gtrzaskos@comcast.net







If to Seller:

Richard Galdi

720 Ouellette Avenue - Suite 516

Windsor, Ontario

N9A 1C2

519-969-0129 

rgaldi@essexangelcapital.com







with a copy to:

Joseph Ahern

430 N. Old Woodward

Second Floor

Birmingham, Michigan 48009

(248) 723-6102

JAhern@ahernfleury.com







or such other address as shall have been furnished in writing. Receipt by, or
filing with, the respective parties of any communications shall be deemed to
have occurred for the purpose of this Agreement, when personally delivered or
delivered by facsimile or e-mail transmission, or next business day if sent by
overnight courier, or three days after deposit thereof, postage prepaid,
properly addressed, in the United States mail.




10.2

Entire Agreement. This Agreement, including all Exhibits hereto constitute the
entire agreement between the parties and as of Closing supersedes all
agreements, representations, warranties, statements, promises and
understandings, whether oral or written, with respect to the subject matter
hereof. After Closing neither party shall be bound by or charged with any oral
or written agreements, representations, warranties, statements, promises or
understandings not specifically set forth in this Agreement or in the
certificates or documents delivered in connection herewith.




10.3

Successors and Assigns. Except as otherwise provided in this Agreement, all
covenants and agreements of the parties contained in this Agreement shall be
binding upon and inure to the benefit of the respective successors and permitted
assigns of the parties hereto and the heirs, personal representatives, executors
and assigns of the Seller and the Purchaser. This Agreement may not be assigned
by any party hereto without the prior express written consent of the other
parties hereto.





15




--------------------------------------------------------------------------------




10.4

Expenses. Whether or not the transactions contemplated hereby shall be
consummated, each party shall be solely responsible for payment of all expenses
incurred by it in connection with the consummation of this Agreement and the
transactions contemplated hereunder except as otherwise provided herein.




10.5

Severability. Should any one or more of the provisions of this Agreement be
determined to be illegal or unenforceable, all other provisions of this
Agreement shall be given effect separately from the provision or provisions
determined to be illegal or unenforceable and shall not be affected thereby.




10.6

Governing Law. This Agreement shall be construed and enforced in accordance with
and governed by the laws of the State of Michigan without regard to conflicts of
laws principles.




10.7

Counterparts. This Agreement may be executed simultaneously in two or more
counterparts and by PDF or other electronic means, each of which shall be an
original, but all of which together shall constitute one and the same Agreement.




10.8

Amendments. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated orally, all such amendment must be in writing signed by
the parties




10.9

No Third Party Beneficiary. The terms and provisions of this Agreement are
intended solely for the benefit of the parties hereto, and it is not the
intention of the parties to confer third-party beneficiary rights upon any other
person or entity.




10.10

Headings. The headings in this Agreement are for purposes of convenience and
easy reference only and shall not limit or otherwise affect the meaning hereof.




10.11

Arbitration. In the event of any dispute which arises between the parties and
which relates to the subject matter of this Agreement, the parties acknowledge
and agree that any such dispute shall be submitted for binding arbitration in
Southfield, Michigan in accordance with the Arbitration Commercial Rules
procedures established by the American Arbitration Association or, if such
association is not then in existence, an independent association of arbitrators
which may be designated by agreement of the parties. In the event the parties
are unable to agree on an independent association of arbitrators from which
arbitrators may be drawn, either party may apply to a court of competent
jurisdiction for appointment of an arbitrator, however, such application will
only be made in the event the American Arbitration Association is not then in
existence.




The arbitrator(s) shall make detailed written findings to support their award.
The prevailing party in any such arbitration proceeding shall be awarded such
costs and expenses (including reasonable attorney's and expert witness' fees) as
were incurred by the prevailing party as a result of the institution and
prosecution of the arbitration proceeding including all costs and expenses
(including reasonable attorney's and expert witness fees) to enter judgment upon
or enforce any such award. Any award by arbitration pursuant to the terms of
this Agreement, shall be final, non-appealable and binding upon the parties and
may be entered as a judgment and enforced by any court of competent
jurisdiction.  








16




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.







“Purchaser”




Health Enhancement Products, Inc. a Nevada corporation







/s/ Debra Chase

By: /s/ Andrew Dahl

Debra Chase

Andrew Dahl







/s/ Jennifer M. Falor

Its: President

Jennifer M. Falor










“Seller”




Essex Angel Capital, Inc., a Canadian investment issuer







/s/ Reni George

By: /s/ Richard Galdi

Reni George

Richard Galdi




/s/ Philip M. Rice II

Its:  Chairman and CEO

Philip M. Rice II





17


